        Case 1:10-cv-06950-AT-RWL Document 740 Filed 05/22/19 Page 1 of 2
                                                                                        Lieff Cabraser Heimann & Bernstein, LLP
                                                                                                    275 Battery Street, 29th Floor
                                                                                                  San Francisco, CA 94111-3339
                                                                                                                 t 415.956.1000
                                                                                                                 f 415.956.1008




                                                   May 22, 2019
                                                                                                           Kelly M. Dermody
                                                                                                                     Partner
The Honorable Robert W. Lehrburger                                                                       kdermody@lchb.com
U.S. District Court for the Southern District of New York
         RE:      Chen-Oster, et al. v. Goldman, Sachs & Co., No. 10 Civ. 6950 (AT) (RWL)

Dear Judge Lehrburger:
       We respectfully seek leave to file this short reply to Defendants Goldman, Sachs & Co.
and The Goldman Group, Inc. (collectively, “Goldman”)’s May 14, 2019 letter, to clarify the
record. ECF No. 738.
       Contrary to Goldman’s suggestion, Goldman has never before communicated to Plaintiffs
any concerns about the appropriateness of the potential comparators Plaintiffs have identified for
discovery. Instead, during the meet and confer process, which Goldman unilaterally cut short,
Goldman consistently offered a blanket refusal to produce any comparator evidence. See ECF
No. 730-3, 730-4 (attaching the parties’ meet and confer correspondence on the issue). Because
Goldman has failed to engage in a collaborative process with Plaintiffs, it is unsurprising that it
misidentified the corresponding named plaintiff or trial witness for 11 of the 22 potential
comparators it “cherry-picked” and listed in Appendix A to its May 14 letter (“Appendix A”).1
        The discovery sought is not burdensome and is routine in employment discrimination
cases. Goldman itself concedes that Plaintiffs are entitled to discovery over “how the challenged
processes work in practice,” which comparator evidence will help elucidate. ECF No. 738 at 2.2
Further, the comparisons Goldman made between employees in Appendix A illustrate exactly
how it is preparing its defense and demonstrate the inequity of allowing Goldman to continue
withholding this same information from Plaintiffs. Plaintiffs respectfully request that the Court
order Goldman to produce the comparator discovery sought.
                                             Respectfully submitted,



             Kelly M. Dermody                                                  Adam Klein

cc: all counsel (via ECF)

1 Plaintiffs do not attempt here to engage in a person-by-person analysis of potential comparators, but Plaintiffs note
that Goldman’s representations are misleading and incomplete. For example, while it is true that Christopher
Viscardi, a potential comparator to named plaintiff Allison Gamba, earned an MBA, Ms. Gamba and Mr. Viscardi
both worked at Goldman before Mr. Viscardi earned an MBA, when both had the same highest level of education.
2
  Goldman’s proposed distinction between evidence that would show how processes “work in practice” (which it
concedes is discoverable) and evidence for how those processes were “applied” (which is argues is not discoverable)
is arbitrary. Its argument that Plaintiffs are attempting to prove that discrimination occurred against specific class
members is wrong and cannot be squared with the Second Circuit’s instruction that in a pattern and practice case
evidence of discrimination is introduced to provide “texture” and “not . . . to establish the particular employees were
in fact victims of discrimination.” Robinson v. Metro-N. Commuter R.R. Co., 267 F.3d 147, 168 (2d Cir. 2001)



San Francisco                New York                 Nashville             Seattle             www.lieffcabraser.com
        Case 1:10-cv-06950-AT-RWL Document 740 Filed 05/22/19 Page 2 of 2

The Honorable Robert W. Lehrburger
May 22, 2019
Page 2


1728297.2
